In the
    United States Court of Appeals
                 For the Seventh Circuit
                           ____________

No. 01-2982
WESLEY R. TARPLEY,
                                               Plaintiff-Appellant,
                                  v.

ALLEN COUNTY, INDIANA, et al.,
                                            Defendants-Appellees.
                           ____________
              Appeal from the United States District Court
       for the Northern District of Indiana, Fort Wayne Division.
            No. 1:99-CV-390—William C. Lee, Chief Judge.
                           ____________
    SUBMITTED* OCTOBER 16, 2002—DECIDED DECEMBER 10, 2002
                           ____________


 Before BAUER, POSNER, and DIANE P. WOOD, Circuit
Judges.
  DIANE P. WOOD, Circuit Judge. This case concerns how
far prison officials must go in furnishing religious materials
to inmates in their custody. When plaintiff Wesley Tarpley
was moved to the jail in Allen County, Indiana, the jail
personnel confiscated his personal Bible and gave him a


*
  After an examination of the briefs and the record, we have con-
cluded that oral argument is unnecessary. Thus, the appeal is
submitted on the briefs and the record. See Federal Rule of Ap-
pellate Procedure 34(a)(2).
2                                                  No. 01-2982

substitute Bible to use while he was there. The substitute
was the same version of the Bible as Tarpley’s own, but it
did not include the interpretive commentary that Tarpley’s
copy had. Tarpley claims that the refusal of the jail to make
available the version with commentary violated his First
Amendment right to free exercise of religion. His lawsuit
also includes a claim that the officials deprived him of his
constitutionally guaranteed access to the courts. The dis-
trict court granted summary judgment for the defendants
on both counts, and we affirm.


                               I
   Tarpley arrived at the Allen County jail in July 1999. In
the course of checking him into the jail, officials there put
all of his personal property into a storage box, including a
“New International Version” study Bible that Tarpley had
obtained during his incarceration in New York. Tarpley
asked the officials to return his “NIV” Bible to him, but they
refused, citing their policy that prohibits inmates from
retaining personal reading materials. Under that policy, the
jail distributes reading materials to inmates (including
novels, newspapers, and religious materials), but it does not
permit them to establish or retain “possessory interests” in
the materials. The jail implemented this policy to curb
fights over who owned what and to avoid compensation
claims if the materials were lost or stolen. In lieu of giving
Tarpley his own NIV Bible, the jail’s chaplain gave him
access to a substitute Bible. The substitute was a textually
identical NIV Bible, but unlike Tarpley’s copy, it lacked
interpretive commentary. In the weeks that followed,
Tarpley repeatedly asked for his study NIV Bible, but, re-
lying on their general policy, the jail officials refused to give
it to him. This went on for about two months, when Tarpley
was released from the jail. While he was incarcerated,
Tarpley was allowed to keep the jail’s Bible in his cell, and
No. 01-2982                                                 3

he read it daily. Upon his release, the officials returned his
personal Bible to him.
  During his time at the Allen County jail, Tarpley was also
trying to pursue some lawsuits he had filed, including a
1998 action against the Allen County officials, two TRO
actions in the Northern District of Indiana, and a writ of
habeas corpus in the Indiana state courts. He requested
legal assistance in connection with all this, asking for case
law, reference materials, legal forms, and access to a law
library. The jail officials informed him that they did not
have the materials he was requesting, nor did they have a
law library. What Tarpley did have was the assistance of a
court-appointed public defender, but that lawyer was rep-
resenting him only in his criminal case.
  On September 17, 1999, Tarpley filed a civil rights com-
plaint under 42 U.S.C. § 1983 against Allen County, its
Board of Commissioners, and various employees of the
sheriff’s department. The complaint asserted a number of
claims, some of which are not relevant to this appeal.
Tarpley is still pursuing two of them: first, that the defen-
dants unconstitutionally interfered with his right freely to
exercise his religion, and second, that they denied him
meaningful access to the courts. After discovery, the district
court entered summary judgment in favor of the defendants
on all claims.


                             II
  We consider first Tarpley’s argument that the district
court erred with respect to his free exercise claim. He em-
phasizes in his brief that the stripped down version of the
NIV Bible that he was furnished was not an acceptable
replacement for his study version, and that access to the
commentary was an important part of his religious obser-
vance. The Allen County defendants respond that, while
4                                                No. 01-2982

inmates in a jail or prison retain some First Amendment
rights, those rights are qualified by the fact of incarceration
and necessary penological measures. The balance struck
here, they suggest, was both reasonable and constitution-
ally permissible.
  Tarpley is correct that his right freely to exercise his
religion does not evaporate entirely when he enters a jail.
See Cruz v. Beto, 405 U.S. 319, 322 n.2 (1972) (“reasonable
opportunities must be afforded to all prisoners to exercise
the religious freedom guaranteed by the First and Four-
teenth Amendments without fear of penalty”). On the other
hand, the Allen County defendants are equally correct that
his right is not unfettered. Prison restrictions that infringe
on an inmate’s exercise of his religion are permissible if
they are reasonably related to a legitimate penological
objective. Turner v. Safley, 482 U.S. 78, 89-91 (1987);
O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-49 (1987);
Sasnett v. Litscher, 197 F.3d 290, 292 (7th Cir. 1999).
  Here, the Allen County jail had a general policy with
respect to reading materials that had the effect of depriving
Tarpley of the commentary to his NIV Bible. The questions
before us are (1) whether, as applied here, the county’s
policy was rationally connected to a legitimate governmen-
tal interest, (2) whether inmate Tarpley had an alternative
means to vindicate his free exercise rights, (3) what the
effect of accommodating Tarpley’s rights would be on the
guards and other inmates, and (4) whether there were
ready alternatives to the jail’s regulation. Turner, 482 U.S.
at 89-91.
  We take these questions in turn. First, the jail’s policy
with respect to reading materials is reasonably related to
the general interest in maintaining safe conditions and in
preventing later disputes over lost or damaged items. These
are well-established legitimate government concerns. See
O’Lone, 482 U.S. at 348. Second, the jail furnished Tarpley
No. 01-2982                                                5

with alternative reading materials—indeed, the very
version of the Bible he wanted—even though it was not a
perfect substitute because it lacked the commentary.
Although Tarpley declared under oath that the commentary
was important to him because it enabled him to gain a
greater understanding of “God’s word,” the same could be
said about almost any part of the vast literature that
explicates Biblical text. Tarpley has not asserted that the
commentary furnished with the NIV Bible has the status of
something like the Jewish Talmud—non-Biblical writings
that have become part of the fundamental texts of the
religion as a whole. We therefore have no occasion to decide
what beyond the Bible the prison officials had to provide to
him. Prisons are only required to make reasonable efforts
to provide an opportunity for religious practice. See Alston
v. DeBruyn, 13 F.3d 1036, 1039-40 (7th Cir. 1994). Under
the circumstances here, giving Tarpley a copy of the NIV
Bible that he could use in his cell offered him the essential
material for his religious studies.
  With respect to the third and fourth factors, once again
Tarpley cannot show that the jail’s policy was constitution-
ally flawed. There was no way that the jail could allow
Tarpley to keep a personal book without compromising its
general policy of avoiding disruption among inmates over
ownership disputes. Because Tarpley did not demonstrate
that the jail’s general regulation with respect to reading
materials, as applied here, unreasonably failed to accommo-
date his religious needs, we agree with the district court
that summary judgment was appropriate for the defendants
on this claim.
  Tarpley’s claim with respect to his access to the courts
was also properly rejected. Tarpley acknowledges that he
received legal assistance in his criminal case, through the
public defender, but he complains that the jail’s inadequate
resources prevented him from pursuing other litigation.
Prisoners seeking to vindicate their rights in court enjoy a
6                                                No. 01-2982

constitutional right of access to courts, and state actors may
not impede their efforts to pursue legal claims. Lewis v.
Casey, 518 U.S. 343, 350 (1996). Nevertheless, Lewis holds
that no violation of that right occurs in the absence of
actual injury, by which it means the hindrance of efforts to
pursue a nonfrivolous legal claim. Id. at 350-54; May v.
Sheahan, 226 F.3d 876, 883 (7th Cir. 2000). While the jail’s
lack of resources might have posed a theoretical problem,
Tarpley cannot show the kind of concrete injury Lewis calls
for. Instead, he says only that a long list of deficiencies
prevented him from pursuing another civil rights action
and a collateral attack on his sentence. He provides no
detail about either of these cases. This omission is fatal to
his claim: without evidence that the defendants prevented
him from pursuing a nonfrivolous legal action, he cannot
show that his constitutional right was violated. See Lewis,
518 U.S. at 350-54; Nance v. Vieregge, 147 F.3d 589, 591
(7th Cir. 1998).
    The judgment of the district court is AFFIRMED.

A true Copy:
        Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—12-10-02